RAPID Tests for EARLIER Treatment Annual Shareholders Meeting September 22, 2011 Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 • Chembio Overview • Develops, Manufactures and Markets Rapid Point of Care Test (POCT) Products • Current POCTs for HIV, Syphilis & Other Infectious Diseases, applicable to many other market segments • Branded & Private Label (OEM) Strategy • Enabled by Patented Dual Path Platform (DPP®) • Four products approved in Brazil 2010-11 now being launched by Brazilian OEM partner • Sure Check OTC Rapid HIV Test Initiative • FDA & USDA Approved Leased Manufacturing Facility in Medford, NY • 130 Employees Slide 4 Leadership Executive Joined Company Lawrence Siebert Chairman & CEO Richard Larkin CFO Javan Esfandiari SVP R&D Tom Ippolito VP Regulatory, Clinical, QA/QC Rick Bruce VP Operations Independent Directors Joined Board Gary Meller, MD, MBA Kathy Davis, MBA Barbara DeBuono, MD MPH Peter Kissinger, Ph.D Slide 5 Organization & Facility Fully Integrated FDA & USDA Approved Development & Manufacturing in 24,000 S/F Leased Facility in Medford, NY Number of Employees: Research and Development: 24 SG&A:11 Reg. & Clinical QA/QC: 8 Operations: 87 Total Employment : 130 Slide 6 Financial Overview · Five Year Compounded Annual Revenue Growth of 33% · Gross Margin Expansion Actual and %/ Sales · 2006: $1.60MM -25% · 2010:$8.10MM -48% · 2os. YTD -$3.40MM -52% · 2os. YTD -$3.98MM -55% · Profitable 2009, 2010 and 2011YTD (See graphic) Slide 7 (millions) FY2008-2010 Results$20 Recorded revenues and Earnings$15 Improving Gross Margins$10 Controlled Operating Expenses$5 Operating Cash Flow Strengthened Balance Sheet$0 (see graphic) Slide 8 Selected Comparative Operating Statement Items – 2010 vs. 2011 3mos. June 30, 2011 3mos. June 30, 2010 June 30, 2011-YTD June 30, 2010-YTD December 31, 2010 Net Product Revenues Non-Product Revenues TOTAL REVENUES $ 3,614,151 $ 3,419,442 $ 7,249,832 $ 6,532,858 $ 16,704,703 GROSS MARGIN 57% 61% 55% 52% 48% OPERATING COSTS: Research and development expenses 32% 23% 34% 24% 15% Selling, general and administrative expense 19% 20% 20% 21% 18% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME 5% 18% 1% 7% 15% Slide 9 U.S. Rapid HIV Test Market Chembio U.S. Sales Up 42% YTD vs. 2010 Clearview Complete Clearview STAT PAK® DPP® HIV Screen OraQuick Uni-Gold (See Graphic) (See Graphic) (See Graphic) (See Graphic) (See Graphic) Manufacturer Chembio Chembio Chembio Orasure Technologies, Bethlehem PA Trinity Biotech, Dublin Ireland Current or Planned Distribution Private Label for Alere Direct & Distribution Private Label for Alere Direct & Distribution Direct & Distributors Direct sales force Direct sales force & distributors FDA Approval Date Clinical trials Technology Lateral Flow Lateral Flow Dual Path Platform (DPP®) Lateral Flow Lateral Flow Est. US Market Shr. 8% 12% N/A 65% 15% FDA Sensitivity 99.7% 99.7% TBD 99.3%OF/99.6% WB 100% FDA Specificity 99.9% 99.9% TBD 99.8%OF/100% WB 99.7% Features Sample Types All Blood Matrices All Blood Matrices Blood & Oral Fluid Claims being pursued Oral Fluid and all blood matrices except serum All Blood Matrices True IgG Control Y Y Y Y N Sample Size (in microliters) <5 <5 <5 <5 40 HIV-2 Y Y Y Y N Slide 10 Revenue Growth by Category:Q2’10 YTD vs. Q2’11 YTD June 30, 2010($000s)June 30, 2011 ($000s) Lateral Flow HIV Test, US Market$2,450 $3,474 Lateral Flow HIV Test, Int’l Market$1,693 $1,461 DPP Tests $6 $899 Other Tests $402 $ 156 Non-Product Revenues (R&D Milestones, Grants and Royalties)$1,982 $1,260 Slide 11 Revenue Growth by Category: 2009 vs. 2010 2009 ($000s)2010 ($000s) Lateral Flow HIV Test, US Market$5,241$5,281 Lateral Flow HIV Test, Int’l Market$5,552$6,830 DPP Tests$620 Other
